DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 9/14/21 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the citation listed in the IDS does not provide the correct Patentee or Applicant name.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Response to Amendment
The Amendment 10/27/21 has been entered.  Claims 1- 5 and 7- 10 are amended.  Claims 11- 24 were previously withdrawn and remain withdrawn as being directed to a non-elected invention.  Claims 1- 5 and 7- 10 are being addressed by this Action.
Response to Arguments
Applicant’s arguments, see Remarks, filed 10/27/21, with respect to the rejection(s) of claim(s) 1 under 35 USC 103 as being unpatentable over Crowley in view 
Claim Objections
Claim 1 is objected to because of the following informalities:  lines 16- 17 – ‘to move along a longitudinal axis of the elongate catheter body’ should be amended to - - to move along [[a]] the longitudinal axis of the elongate catheter body’ as a longitudinal axis of the elongate catheter body is previously introduced in line 6 of the claim.  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  line 3 – ‘to rotate about a longitudinal axis of the elongate catheter body’ should be amended to - - to rotate about [[a]] the longitudinal axis of the elongate catheter body’ as a longitudinal axis of the elongate catheter body is previously introduced in claim 1.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1- 5 and 7- 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites, “an ablation element secured to the elongate catheter body and constrained within an interior of the distal region” in lines 4- 5 and “wherein the ablation element is secured to the elongate catheter body in a manner that permits the ablation element to move along a longitudinal axis of the elongate catheter body” in lines 15- 17.  However, the word “secured” is not found in the applicant’s Specification.  Additionally, applicant’s Specification defines joinder references broadly:
Joinder references (e.g., attached, coupled, connected, and the like) are to be construed broadly and may include intermediate members between a connection of elements and relative movement between elements. As such, joinder references do not necessarily infer that two elements are directly connected and in fixed relation to each other (applicant’s Specification, P. [0066]).

	Claim 1 recites, “an ablation element secured to the elongate catheter body and constrained within an interior of the distal region” in lines 4- 5 in line 8.  However, the word “constrained” is not found in the applicant’s Specification.  Given that ablation element 22 including ultrasound transducers 24 attached to a rotatable shaft 26 can move back and forth along the longitudinal axis (L) of elongate catheter 12 (parallel to 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 2, 4- 5 and 8- 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US Pat. No. 5,630,837) in view of Satake (US Pub. No. 2009/0157066 A1) and Simpson et al. (US Pub. No. 2010/0121346 A1).  Crowley and Simpson were cited in the Non-Final Office Action, mailed 12/03/20.

    PNG
    media_image1.png
    869
    868
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    450
    878
    media_image2.png
    Greyscale

Regarding claim 1 and claim 9, Crowley discloses an ablation device (500, 600) (Figs. 1- 8, 11) (Col. 2, l. 4- 19 - - catheter system for tissue ablation having an acoustic ablation device and a sonolucent standoff balloon for positioning the acoustic ablation device in proximity to tissue to be ablated), comprising:
an elongate catheter body (582) (Fig. 11) having a lumen, the elongate catheter body (582) including a distal region (See Fig. 11- - the terminal part of the distal half of catheter body 582 is shown);
an ablation element (502, 504- 514, 602) (Figs. 1- 8, 11) (Col. 3, l. 48- 55; Col. 6, l. 48- 54 - - the rejection uses electrophysiology catheter 600 having an acoustic array 602, however, since Crowley describes the annular acoustic elements included in the acoustic array in the electrophysiology catheter 500 embodiment only, they are cited here for reference, example individual ablation elements are indicated in Annotated Fig. 11) attached to the elongate catheter body (582) and disposed within and interior of the distal region, wherein the ablation element (502, 504- 514, 602) is configured to emit ablative energy outwardly relative to a longitudinal axis of the elongate catheter body (582) (Col. 6, l. 26- 35; Col. 6, l. 48- 64); and
a balloon (624) (Fig. 11) attached to the elongate catheter body (582) and positioned about an outer surface of the distal region and defining an interior in communication with the lumen, wherein the balloon (624) is expandable outwardly from the outer surface of the elongate catheter body (582) (See Fig. 11) (Col. 7, l. 3- 10), and 
wherein the ablation element (502, 504- 514, 602) is attached to the elongate catheter body (582) in a manner that permits the ablation element (504- 514, 602) to move along a longitudinal axis of the elongate catheter body (582) (Col. 6, l. 26- 33; Col. 
Crowley does not specifically disclose 
(claim 1) an ablation element secured to the elongate catheter body and constrained within an interior of the distal region;
(claim 1) an exterior surface of the balloon is shaped to stably engage an interior wall of a blood vessel without occluding blood flow through the blood vessel;
(claim 9) cross-shaped transverse cross-section. 
However, Satake teaches an ablation device 1 in the same field of endeavor that includes a fixing valve (23) (Fig. 3) that fixes an ablation element 7 to an elongate catheter 2 via inner shaft 3 such that the ablation device 1 is a unitary ablation device, Satake teaching
(claim 1) a unitary ablation device (1) (Figs. 1- 5B), comprising:
an elongate catheter body (2) (Figs. 1- 3, 5B) having a lumen (L) (See Annotated Fig. 5A), the elongate catheter body (2) including a distal region (DR) (See Annotated Fig. 5A) (P. [0060] - - between the distal portion 4 of the outer tube 2 and the distal portion 5 of the inner tube 3);
an ablation element (7) (Figs. 1- 3, 5B) secured to the elongate catheter body (2) and constrained within an interior of the distal region (DR) (See Annotated Figs. 5A- 5B) (P. [0036] - - balloon 6 is provided between a distal portion 4 of the outer tube 2 and a distal portion 5 of the inner tube 3, the region between distal portion 4 of the outer tube 2 and a distal portion 5 of the inner tube 3 is interpreted as the distal region), wherein 
a balloon (6) (Figs. 1- 2, 4- 5B) secured to the elongate catheter body (2) and positioned about an outer surface of the distal region (DR) and defining an interior in communication with the lumen (L) (P. [0036] - - balloon 6 is provided between a distal portion 4 of the outer tube 2 and a distal portion 5 of the inner tube 3), wherein the balloon (6) is expandable outwardly from the outer surface of the elongate catheter body (2) (See Fig. 1), 
wherein the ablation element (7) is secured to the elongate catheter body (2) in a manner that permits the ablation element (7) to move along a longitudinal axis of the elongate catheter body (2) (See Figs. 5A- 5B) (Ps. [0040], [0049] - - ablation element (7) is secured to the elongate catheter body (2) via inner tube 3 which is secured to elongate catheter body (2) using fixing valve 23;  fixing valve 23 allows inner tube 3 to slide along the longitudinal axis of the elongate catheter body (2) (See Figs. 5A- 5B)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to include the fixing valve taught by Satake to the ablation element and the elongate catheter body associated with Crowley such that the components associated with Crowley form a unitary ablation device as taught by Satake wherein the ablation element is secured to the elongate catheter body and constrained within an interior of the distal region in a manner that permits the ablation element to move along the longitudinal axis of elongate catheter body since it 
Crowley in view of Satake does not disclose
(claim 1) an exterior surface of the balloon is shaped to stably engage an interior wall of a blood vessel without occluding blood flow through the blood vessel;
(claim 9) cross-shaped transverse cross-section. 
However, Simpson teaches a guiding catheter having a cross-shaped transverse cross-section when expanded (See Fig. 4) that can provide access to venous structures for medical procedures and be firmly lodged in those vessels while still allowing some amount of blood flow in the vessels (P. [0006]).  Simpson further teaching 
(claim 1) an elongate catheter body (102) (Figs. 1- 5) having a lumen (202) (Figs. 2- 4), the elongate catheter body (102) including a distal region; and
a balloon (104) (Figs. 1- 5) attached to the elongate catheter body (102) and positioned about the distal region and defining an interior in communication with the lumen (202), wherein the balloon (104) is expandable outwardly from an outer surface of the elongate catheter body (102) (See Fig. 4), and wherein, when the balloon (104) is expanded outwardly from the outer surface of the elongate catheter body (102), an exterior surface of the balloon is shaped to stably engage an interior wall of a blood vessel without occluding blood flow through the blood vessel (Ps. [0022], [0033], [0037]);
(claim 9) wherein the balloon (104) has a cross-shaped transverse cross-section when expanded (See Fig. 4) (Ps. [0022], [0033], [0037]).

Regarding claim 2, Crowley in view of Satake and Simpson discloses the apparatus of claim 1, Crowley further disclosing wherein the ablation element (502, 504- 514, 602) comprises an acoustic ablation element (Col. 3, l. 48- 55; Col. 6, l. 26- 35; Col. 6, l. 48- 54).
Regarding claim 4,  Crowley in view of Satake and Simpson discloses the apparatus of claim 2, Crowley further disclosing wherein the acoustic ablation element (502, 504- 514, 602) comprises a plurality of ultrasound transducers (526) (Figs. 2- 6) (Col. 3, l. 56-67 - -each acoustic ablation element 504- 514 includes a metal-coated transducer ring 526) arranged in a linear array (Col. 4, l. 14- 46; Col. 6, l. 48- 64; claim 37 recites a linear array).
Regarding claim 5, Crowley in view of Satake and Simpson discloses the apparatus of claim 1, Crowley further disclosing wherein the ablation element (502, 504- 514, 602) is disposed within the balloon (624) (See Fig. 11).
Regarding claim 8, Crowley in view of Satake and Simpson discloses the apparatus of claim 1, Crowley further disclosing wherein the ablation element (502, 504- 514, 602) comprises an omnidirectional ablation element (Col. 4, l. 1- 7).
Regarding claim 10,  Crowley in view of Satake and Simpson discloses the apparatus of claim 1, Crowley further disclosing wherein the ablation element (502, 504- 514, 602) is further configured to operate in an imaging mode (Col. 4, l. 37- 46 - - similarly to applicant’s invention the ultrasound transducer emits acoustic energy in an imaging mode wherein the ultrasound transducer emits acoustic energy at an imaging level (See applicant’s specification P. [0011]), Crowley discloses acoustic imaging transducer arrays driven at an average imaging power level).
Claims 3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crowley (US Pat. No. 5,630,837) in view of Satake (US Pub. No. 2009/0157066 A1), Simpson et al. (US Pub. No. 2010/0121346 A1) and Schaer (US Pub. No. 2013/0131668 A1).  Schaer was cited in the Non-Final Office Action, mailed 12/03/20.
Regarding claim 3 and claim 7, Crowley in view of Satake and Simpson discloses the apparatus of claim 2 and claim 1 respectively, but Crowley in view of Satake and Simpson does not disclose 
(claim 3) wherein the acoustic ablation element comprises a plurality of ultrasound transducers arranged in a circumferential array;
claim 7) wherein the ablation element is attached to the elongate catheter body in a manner that permits the ablation element to rotate about the longitudinal axis of the elongate catheter body.
However, Schaer teaches an inflatable balloon with a rotatable and axially translatable catheter with a vibrational transducer acoustic ablation element (Ps. [0027], [0034])
(claim 3) wherein the acoustic ablation element comprises a plurality of ultrasound transducers arranged in a circumferential array (P. [0034]);
(claim 7) wherein the ablation element is attached to the elongate catheter body in a manner that permits the ablation element to rotate about the longitudinal axis of the elongate catheter body (P. [0034]).
The circumferential array of rotatable transducers taught by Schaer performs the same function of being selectively positioned to achieve a desired therapy (Schaer - - P. [0027]) as the linear array of transducers disclosed by Crowley in view of Satake and Simpson (Crowley - - Col. 6, l. 48- 64; claim 37 recites a linear array). Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute one known element (circumferential array of transducers) for another (linear array of transducers) since the substitution would have yielded predictable results, namely, being selectively positioned to achieve a desired therapy.  KSR, 550 U.S. at, 82 USPQ2d at 1396.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/K.R/           Examiner, Art Unit 3771                                                                                                                                                                                           

/WADE MILES/           Primary Examiner, Art Unit 3771